In Re Lake Charles Pilots Inc.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, Nos. 468,813, 472,233, 472,674.
Granted. The provisions of La. Code Civ. P. art. 2124 are designed to protect holders of civil money judgments. Allen v. Louisiana State Board of Dentistry, 519 So.2d 1161 (La.1988). The trial court’s April 5, 2001 judgment concerns regulatory matters and does not specifically award monetary relief. Moreover, under the judgment, the Public Service Commission has the authority, upon remand, to order refunds or adjust future assessments. Under these circumstances, the ratepayers are adequately protected. Accordingly, the judgment of the trial court increasing the amount of the suspensive appeal bond is vacated and set aside. The judgment of May 15, 2001 setting the suspensive appeal bond at $10,000 is reinstated.